Citation Nr: 1810703	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-34 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1965 to October 1968.  The Veteran died in March 2013.  The appellant is the surviving spouse of the Veteran.  The appellant has been substituted as the claimant in the appeal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in Los Angeles, California, which reopened service connection for hepatitis C, but denied service connection for hepatitis C.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran died in December 2013; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending claim and appeal to completion.

2.	In an October 2004 rating decision, the RO declined to reopen service connection for hepatitis C as new and material evidence had not been received since a prior final September 2002 rating decision that denied service connection for hepatitis C on the basis that the evidence did not show that the Veteran's hepatitis C was etiologically related to service.

3.	The Veteran did not appeal the October 2004 rating decision after being notified of appellate rights.

4.	New evidence received since the October 2004 rating decision relates to an unestablished fact of a nexus to service necessary to substantiate a claim for service connection.

5.	Prior to death, the Veteran was diagnosed with hepatitis C.

6.	The diagnosed hepatitis C was related to military service.


CONCLUSIONS OF LAW

1.	The October 2004 rating decision declining to reopen service connection for hepatitis C became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.	Evidence received since the October 2004 rating decision is new and material to reopen service connection for hepatitis C.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.	Resolving reasonable doubt in favor of the appellant, the criteria for service connection for hepatitis C have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In this case, because the Board is reopening service connection for hepatitis C, additional discussion of VCAA duties to notify and assist is not necessary.

Reopening Service Connection for Hepatitis C

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran filed a claim to reopen service connection for hepatitis C in February 2004.  Amongst adjudication of other claims, the October 2004 rating decision found that evidence received since the prior September 2002 final rating decision was not new and material to reopen service connection for hepatitis C as the evidence did not show that hepatitis C was related to active service.  In October 2004, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  The Veteran did not disagree with the October 2004 determination, and new and material additional evidence was received within one year of the October 2004 notice.  For these reasons, the October 2004 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2017).

Since the October 2004 rating decision, the Veteran advanced a new theory of entitlement to service connection for hepatitis C.  In a January 2007 claim to reopen service connection, the Veteran asserted that hepatitis C was the result of inoculations and a blood transfusion received during service.  Since the October 2004 rating decision, additional VA treatment records have been received that have the tendency to show that the Veteran's hepatitis C was related to active service.  Such evidence relates to an unestablished fact of a nexus to service, so there is a reasonable possibility this evidence could substantiate a claim for service connection for hepatitis C.  As such, the Board finds that the additional evidence is new and material to reopen service connection for hepatitis C.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection for Hepatitis C

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's diagnosed hepatitis C is not a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

VA's adjudication procedure manual states that hepatitis A was previously called infectious hepatitis; hepatitis B was previously called serum hepatitis; and hepatitis C was previously called non-A non-B hepatitis.  Hepatitis C is clinically asymptomatic as an acute disease; chronic disease develops in 80 percent of cases following the acute phase; and diagnosis is generally made incidentally many years later.  M21-1, Part III, Subpart iv. 4.1.2a. 

Risk factors for development of hepatitis C include transfusion of blood or blood product before 1992, organ transplant before 1992, or hemodialysis; tattoos,
 body piercing, and acupuncture with non-sterile needles; intravenous drug use; high-risk sexual activity; intranasal cocaine use; accidental exposure to blood by percutaneous exposure or on mucous membranes; sharing of toothbrushes or shaving razors; and immunization with a jet air gun injector.  It is clarified that, despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically possible.  M21-1, Part III, Subpart iv. 4.1.2e.

Prior to his death, the Veteran asserted that the diagnosed hepatitis C was related to in-service inoculation by a jet injector gun.  In a February 2007 statement, the Veteran conveyed being inoculated by a jet injector gun with other recruits during service with the same gun that was used on other recruits without sterilization.  The Veteran had also asserted that hepatitis C was contracted during a blood infusion received after being wounded while stationed in the Republic of Vietnam (Vietnam).  

As an initial matter, the Veteran was diagnosed with hepatitis C.  Multiple VA treatment records and medical examinations and opinions reflect that the Veteran was diagnosed with hepatitis C prior to his death.

After a review of all the evidence, both lay and medical, and resolving reasonable doubt in favor of the appellant, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hepatitis C was related to service, including as due to exposure through the use of a jet injector gun for inoculation.  Service treatment records and the DD Form 214 reflects the Veteran served as a rifleman in service and was involved in combat activity in Vietnam.  Although the Veteran alleged receiving a blood transfusion following a shrapnel injury during service in Vietnam, an April 1967 service treatment record shows the Veteran sustained a superficial shrapnel wound injury to the left forearm and that the wound was treated without a blood transfusion; however, service treatment records do reflect that the Veteran received numerous vaccines starting in December 1965 upon entry into military service.

Private treatment records from November 1991 show the Veteran was diagnosed with hepatitis C based on laboratory test results and reported first being told of abnormal liver test results in association with removal of his gall bladder in August 1983.  The November 1991 private provider noted that admissions records from the August 1983 procedure reflected the Veteran endorsed using intravenous drugs 10 years prior and had a history of jaundice.  The November 1991 private treatment records also show the Veteran endorsed sustaining a gunshot wound, but did not recall if treatment of the wound required a blood transfusion.  Further, the November 1991 private treatment records also contain the private provider's assessment that statistically, the Veteran's hepatitis C was related to his remote history of intravenous drug use.

On the other hand, an October 2007 VA treatment record reflects the Veteran reported receiving immunizations in 1965 upon service induction from a jet injector gun that was used on multiple service members and receiving a blood transfusion in Vietnam in 1967 related to an injury sustained during combat.  The Veteran reported having three tattoos, at least one of which was done in the South Pacific, and endorsed a history of intravenous drug use and snorting cocaine but denied ever sharing needles or other drug paraphernalia with others.  The October 2007 VA provider noted that some time was spent visiting the mode of infection of the hepatitis C and concluded that it was unlikely that the Veteran contracted hepatitis C from intravenous drug use or from snorting cocaine, but due to the Veteran's heavy combat exposure during service, the hepatitis C was probably a service-related disease.

While neither the November 1991 private provider nor the October 2007 VA provider stated a rationale for their assessments as to the etiology of the Veteran's hepatitis C, the Board finds that the October 2007 VA provider's assessment outweighs that of the November 1991 private provider's as the October 2007 VA provider more thoroughly examined the Veteran's history of risk factors and possible exposure to hepatitis C, prior to concluding that the disease was probably service related.  


Based on the foregoing, and resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran's diagnosed hepatitis C was etiologically related to service and that service connection for hepatitis C is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for hepatitis C is granted.

Service connection for hepatitis C is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


